In his motion for a rehearing appellant claims that we failed to give his bills of exception that careful and serious consideration which the nature and result of the trial required. In order to disabuse his mind of such an impression, we desire to here state that in all cases and especially where the extreme penalty is imposed this court most carefully examines the record and every question raised by the condemned party. However, we must follow the rules of procedure which have been established and adhered to for nearly three-quarters of a century.
We have again reviewed the record and his Bills of Exception Nos. 6 and 8 which he contends reflect error but we are unable to agree with his contention. Bill of Exception No. 6 shows that the district attorney on cross examination of appellant inquired *Page 488 
of him if he was not then under indictment for an assault with intent to murder Lockhart to which appellant objected. The objection was by the court sustained and the jury was instructed not to consider the same. The fact that he shot Lockhart a few minutes after he had killed Paul Gibson was already before the jury and the mere fact that he was indicted for the offense could hardly have intensified the damaging effect thereof. The two offenses were so closely related, connected and interlocked that one cannot well be separated from the other.
Bill of Exception No. 8 shows that while Mr. Lockhart was testifying he pointed out the places on his body where the No. 6 shot had penetrated the same. Appellant contends that this had the effect of inflaming the minds of the jury to his prejudice, and cites us to the cases of Newman v. State,213 S.W. 651; McKee v. State, 102 S.W.2d 1058; and Kazee v. State, 116 S.W.2d 731. It will be noted that in the Newman case the wounds were so gruesome in appearance as were calculated to arouse sympathy of the jury for the injured person and prejudice against the accused, but in the instant case, there is no showing that the wounds made by the No. 6 shot had an ugly and gruesome appearance of such a nature as was calculated to inflame the minds of the jury. Under the facts as disclosed here, we see no error reflected by the bill.
The motion for rehearing is overruled
Opinion approved by the Court.